Citation Nr: 1045140	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-00 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent for 
service-connected eczematous dermatitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from July 1962 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), which 
granted service connection for eczematous dermatitis with a 10 
percent disability rating, effective from November 1, 2001.  The 
appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).

In September 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
is associated with the claims folder.  

We note that this is an appeal from the initial assignment of a 
disability rating, which requires consideration of the entire 
time period involved and contemplates the assignment of staged 
ratings, if warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

The case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

This case was previously remanded, in November 2009, for further 
evidentiary development.  However, another remand is required in 
this case in order to comply with prior remand directives.  Where 
the RO does not comply with a remand by the Board, the Board errs 
as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Board remanded the claim on appeal because the examiner who 
performed the February 2007 and May 2009 examinations did not 
adequately comment on the characteristics of the Veteran's skin 
disability that were necessary to evaluate him under the former 
criteria for rating skin disabilities, and did not provide an 
overall percentage of the exposed areas affected by the skin 
disorder.  The Board also asked for an opinion regarding the 
impact of the Veteran's skin disability on his employability, 
because he had asserted at the Board hearing that his skin 
disability had interfered with his job in the past, explaining 
that it had resulted in a demotion.  See hearing transcript, page 
16.  

The record reflects that the Veteran underwent a dermatological 
examination in April 2010 pursuant to the Board's remand.  
Although the examiner provided sufficient comment on the 
characteristics of the Veteran's skin disability necessary for 
evaluation of his skin disability under the former DC 7806, he 
failed to provide an overall percentage of exposed areas affected 
, when considering the head, face, neck and hands (i.e., exposed 
areas) together.  Instead, the examiner only reported that 
erythema and scaling covered approximately 50 percent of the 
surface area of the Veteran's hands.  For this reason, another 
remand for a supplemental medical opinion from the examiner is 
needed.   See 38 C.F.R. § 4.2; see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.). 

For the RO/AMC's convenience as to the governing evaluation 
criteria, the following quotation is from our previous remand, 
issued in November 2009:

During the pendency of the Veteran's appeal, two 
amendments were made to the criteria for rating 
the skin, effective August 30, 2002, and October 
23, 2008.  See 67 Fed. Reg. 49,596 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118, DCs 7800 to 7833 
(2002); 73 Fed. Reg. 54,708 (Sept. 23, 2008) 
(codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7805 (2009)).  However, as to the amended 
regulations effective October 2008, the Board 
notes the changes are only applicable to claims 
received on or after October 23, 2008.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).  The Veteran 
filed his claim prior to October 2008 and, thus, 
the October 2008 regulatory changes are not 
applicable in this case.

Because the August 2002 amendment took effect 
during the appeal period and is applicable to the 
Veteran's claim, both the former (i.e., prior to 
Aug. 30, 2002) and the revised (from Aug. 30, 
2002) criteria will be considered in evaluating 
the Veteran's service-connected eczematous 
dermatitis.  Therefore, the Board must evaluate 
the Veteran's skin disability under both rating 
criteria to determine whether he is entitled to a 
higher evaluation. In evaluating the claim, the 
Board must determine whether the revised version 
is more favorable to the Veteran.  VAOPGCPREC 7- 
2003 (Nov. 19, 2003). However, even if the Board 
finds the revised version more favorable, the 
reach of the new criteria can be no earlier than 
the effective date of that change.  VAOPGCPREC 3-
2000 (Apr. 10, 2000).

Under the former DC 7806, a 10 percent rating is 
assigned where there is evidence of eczema with 
exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent 
evaluation is assigned for eczema where there is 
exudation or itching constant, extensive lesions, 
or marked disfigurement, and a 50 percent 
evaluation is assigned where there is ulceration 
or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or where the condition 
is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (prior to Aug. 30, 2002).

Under the revised Diagnostic Code 7806, a 10 
percent rating is prescribed for dermatitis or 
eczema manifested by at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than 
six weeks during the past 12- month period.  A 30 
percent rating is prescribed for dermatitis or 
eczema manifested by 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas 
affected, or; intermittent systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than 
six weeks during the past 12-month period.  A 
50 percent rating is prescribed for dermatitis or 
eczema more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, 
or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  
38 C.F.R. § 4.118, DC 7806 (from Aug. 30, 2002).  
Dermatitis or eczema is to be rated under either 
the criteria under Diagnostic Code 7806 or to be 
rated as disfigurement of the head, face, or neck 
(DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

In addition, although the examiner provided an opinion regarding 
the impact of the Veteran's skin disability on his employability 
in the April 2010 addendum to the examination report, further 
discussion by the examiner which specifically addresses his 
contention that he was demoted due to his skin disability is 
needed, particularly in light of the examiner's somewhat 
equivocal conclusion that the extent of the Veteran's skin 
disability "should not necessarily affect his employability."  

Moreover, the Veteran's statement that he was demoted due to his 
skin disability suggests that he seeks entitlement to an 
extraschedular rating for that condition.  In its adjudication of 
the Veteran's claim, the RO has not addressed the question of 
referral for consideration of an extraschedular evaluation for 
the claim for a higher initial rating for his skin disability in 
accordance with 38 C.F.R. § 3.321(b).  The U.S. Court of Appeals 
for Veterans Claimshas held that the issue of an extraschedular 
rating is a component of a claim for an increased rating, and 
referral for consideration must be addressed either when raised 
by the Veteran or reasonably raised by the record.  Barringer v. 
Peake, 22 Vet. App. 242, 243-44 (2008).  In consideration of the 
foregoing, the Board finds that remand is necessary so that the 
RO/AMC may address in the first instance whether the Veteran's 
claimed skin disability warrants referral for extraschedular 
consideration.  


In view of the foregoing, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Forward the claims folder to the April 
2010 VA examiner, S.S., D.O. (or another 
appropriate examiner/reviewer if S.S. is not 
available), to obtain a supplemental medical 
opinion, without additional examination, with 
regard to the Veteran's claimed skin 
disability.  If another medical examination is 
deemed necessary in order to secure the 
requested opinion, please so schedule.  The 
claims file, to include a copy of this Remand, 
must be made available to the 
examiner/reviewer in rendering his or her 
opinion. 
a.  Based on review of the claims folder to 
include prior examination reports, the 
examiner/reviewer should comment on whether 
(1) at least 5 percent but less than 20 
percent of the Veteran's exposed areas 
(i.e., his head, neck, face, and hands when 
considered together) is affected by his 
skin disability; or (2) 20 to 40 percent of 
the Veteran's exposed areas (i.e., his 
head, neck, face, and hands when 
considered together) is affected by his 
skin disability; or (3) more than 40 
percent of exposed areas (i.e., his head, 
neck, face, and hands when considered 
together) is affected by his skin 
disability. 
b.  The examiner/reviewer should provide an 
opinion regarding whether and to what 
extent the Veteran's skin disability 
affects his employability and, in doing so, 
specifically address the Veteran's 
contention at the Board hearing that he was 
demoted due to his skin disability.  

c.  In providing the above opinion, the 
examiner/reviewer should discuss the 
Veteran's medical history as it pertains 
to his skin disability and confirm that 
the claims folder has been reviewed, in 
the examination report.
d.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the 
examiner/reviewer should clearly and 
specifically so specify in the report, and 
explain why this is so.

2.  After any additional notification 
and/or development deemed necessary is 
undertaken, the claim should be 
readjudicated, to include consideration as 
to whether referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) 
is warranted.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does 
not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

